This is a claim for refund of inheritance taxes paid in the estate of Myrtle Deed McCullough, deceased, based upon section 25, of the inheritance tax law. The evidence shows that decedent died August 17th, 1911, a resident of Cook County, Illinois, leaving a will, which was admitted to probate, and claimant was appointed executor. Thereafter June 11, 1912, a tax of twenty-two hundred and thirty-four and 10/100 dollars, ($2,234.10) was assessed against certain contingent interests in said estate at the “highest rate” under section 25, of the Inheritance Tax Law, which tax plus interest at 6% per annum, was on September 14, 1912, paid to the County Treasurer of Cook County, the interest being $155.27, and the total sum being $2,389.37. On December 26th, 1920, the said interests having vested indefeasibly in claimants, the County Court of said county entered an order re-assessing the tax of $418.74. This amount, plus $27.08 interest, substracted from the amount of original payment $2,389.37, leaves $1,-943.55, due claimant with 3% interest per annum, thereon from September 14th, 1912, the date of said payment. There is no dispute as to the evidence, and the Attorney General consents to allow of same. It is therefore ordered by the Court that payment be made to claimant in the sum of $1,943.55, together with 3% interest per annum, thereon from September 14th, 1912, until paid.